ACCEPTED
                                                                       06-14-00097-CR
                                                             SIXTH COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                  4/13/2015 4:05:41 PM
                                                                       DEBBIE AUTREY
                                                                                CLERK


                CASE NO. 06-14-00097-CR

                          In The                       FILED IN
                                                6th COURT OF APPEALS
                                                  TEXARKANA, TEXAS
                  COURT OF APPEALS              4/13/2015 4:05:41 PM
               SIXTH DISTRICT OF TEXAS              DEBBIE AUTREY
                    AT TEXARKANA                        Clerk



           WILLIE FRANK JACKSON, Appellant

                           VS.

             THE STATE OF TEXAS, Appellee

      On Appeal from the 354th Judicial District Court
                   of Hunt County, Texas
               Trial Court Cause No. 29,295
     Honorable Richard A. Beacom, Jr., Judge Presiding



MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF



                             NOBLE DAN WALKER, JR.
                             District Attorney, in and for
                             Hunt County, Texas

                             KELI M. AIKEN
                             Assistant District Attorney
                             State Bar Number- 24043442
                             P.O. Box 441
                             4th Floor, Hunt County Courthouse
                             Greenville, Texas 75401
                             Telephone Number- (903) 408-4180
                             Facsimile Number- (903) 408-4296
                             kaiken@huntcounty.net
         MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF


         Comes now, The State of Texas, and files this, her Motion for

Extension of Time to File State's Brief.

                                          I.

         The current filing deadline for the State's brief was March 23, 2015.

                                          II.

         The State requests permission to file a brief by April 24, 2015.

                                          Ill.

         The State requests an extension because a new prosecutor has

taken over this case and will need time to review the record to respond to

the appeal. The prosecutor who handled this trial is no longer with our

office. After the prior assistant left the office, we discovered that no

response was filed in this case. We obtained a copy of the record as of

Friday, April 10, 2015 and are working to respond to the appeal.

                                          IV.

         The State has made no previous requests for extensions to file her

brief.

                                          V.

         The Appellant is not going to file an opposition to this motion.
                                       VI.

      For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until April 24, 2015, to file her brief.


                                  Respectfully submitted,


                                 Is/ Keli M. Aiken
                                 Keli M. Aiken
                                 Assistant District Attorney
                                 Hunt County, Texas
                                 P.O. Box 441
                                 Greenville, Texas 75403-0441
                                 Phone: 903/408-4180
                                 Fax: 903/408-4296
                                 kaiken@huntcounty.net
                     CERTIFICATE OF CONFERENCE

       I certify that I conferred by telephone with Mr. Jason Duff today,

April 13, 2015, regarding this motion, and Mr. Duff courteously agreed

stated he would not file a motion in opposition to our request.


                                        Is/ Keli M. Aiken
                                        Keli M. Aiken


                     CERTIFICATE OF SERVICE

       This is to certify that a true copy of this Motion to Extend Time to File

State's Brief has been forwarded to Mr. Jason Duff on April 13, 2015 by

placing the copy in his box in the Hunt County District Clerk's office per

local rules.


                                        Is/ Keli M. Aiken
                                        Keli M. Aiken